Citation Nr: 1013357	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  08-33 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD). 
 
2.  Entitlement to service connection for partial 
lumbarization of the S1 vertebral body and spina bifida 
occulta at S1. 
 
3.  Entitlement to service connection for a low back 
disorder, other than partial lumbarization and spina bifida 
occulta at S1. 
 
3.  Entitlement to service connection for prostate cancer. 
 
4.  Entitlement to service connection for a personality 
disorder.


REPRESENTATION

Appellant represented by:	Charles E. Binder, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to 
January 1983, and from May 2002 to January 2003.  He had 
National Guard service between January 1984 and December 
2004.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals from an August 2007 rating 
decision of the VA Regional Office in Phoenix, Arizona that 
denied service connection for PTSD, a low back disorder and 
prostate cancer.  

The Veteran was afforded a videoconference hearing in 
September 2009 before the undersigned Veteran's Law Judge.  
The transcript is of record.

Following review of the record, the issues of entitlement to 
service connection for a low back disorder other than partial 
lumbarization and spina bifida occulta, and entitlement to 
service connection for prostate cancer are REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the appellant if further action is required.




FINDINGS OF FACT

1.  The Veteran has a diagnosis of PTSD.

2.  The Veteran did not engage in combat.

3.  An in-service stressor has not been verified.

4.  The Veteran does not have PTSD as a result of an in-
service stressor.

5.  A personality disorder has been diagnosed.  

6.  Lumbarization and spina bifida occulta at S1 are 
congenital or developmental defects; there was no 
superimposed injury or disease to these disorders in service.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131, 1154, 5103A, 5107, 1154 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2009).

2.  A personality disorder is not a disease within the 
meaning of legislation providing compensation. 38 C.F.R. 
§ 3.303 (2009). 

3.  Lumbarization and spina bifida occulta are not diseases 
within the meaning of legislation providing compensation. 38 
C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The notice requirements of the VCAA apply to all elements of 
a service-connection claim, including: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id. at 486.  

In this case, the Veteran was sent letters in February, April 
and May 2007 prior to the initial unfavorable decision on the 
claims under consideration.  The letters informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  A communication that satisfies the 
criteria under Dingess was also sent to the appellant at that 
time and thereafter.  However, the appeal is being denied.  
Therefore, no rating or effective date will be assigned with 
respect to the claims on appeal.

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Private, VA, and military facility clinical 
records have been received and associated with the claims 
folder.  The Veteran's statements and those of his affiants 
in support of the claim have been carefully considered.  He 
was afforded a videoconference personal hearing before the 
undersigned Veterans Law Judge in September 2009.

The Veteran has not had a VA examination with respect to an 
acquired psychiatric disorder, to include PTSD.  VA's duty to 
assist the Veteran in the development of the claim includes 
providing an examination when necessary. See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The record reflects that the 
Veteran was scheduled for a VA examination in March 2004 but 
failed to report.  No explanation was provided for his 
failure to report.  The Board thus finds that a remand for VA 
examination is not required.  The duty to assist is not a 
one-way street nor is it a blind alley.

The record does not otherwise indicate any additional 
existing evidence that is necessary or is able to be secured 
for a fair adjudication of the claims that has not been 
obtained.  Therefore, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist in the 
development of the claims. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The claims of entitlement 
to service connection for PTSD and lumbarization and spina 
bifida occulta at S1 are ready to be considered on the 
merits.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. §§ 110, 1131 (West 2002 
& Supp 2009); 38 C.F.R. § 3.303 (2009).  To establish service 
connection, there must be evidence of a relationship between 
a current disability and active service. See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992), citing Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2009).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303 (2009).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled from an 
injury incurred or aggravated in the line of duty. 38 
U.S.C.A. § 101(24) (West 2002); see Mercado-Martinez v. West, 
11 Vet. App. 415 (1998); see also Paulson v. Brown, 7 Vet. 
App. 466, 469-70 (1995) ("an individual who has served only 
on active duty for training must establish a service- 
connected disability in order to achieve veteran status"); 
Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  Thus, 
service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing ACDUTRA, or from an injury incurred or aggravated 
while performing INACDUTRA. 38 U.S.C.A. §§ 101(24).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2009); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred. (Under the law in effect since the veteran 
filed his claim for service connection for PTSD, a diagnosis 
of PTSD must be rendered in accordance with 38 C.F.R. 
§ 4.125(a) (2009), which incorporates the provisions of the 
fourth edition of the Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).)  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. See 38 U.S.C.A. § 1154(b) 38 
C.F.R. § 3.304(f) (2009).

1.  Service connection for PTSD

Factual Background 

The Veteran asserts that he developed PTSD as the result of 
traumatic stressors from service in Uzbekistan and/or 
Afghanistan between 2002 and 2003.  

Service medical records from the Veteran first period of 
service between September 1973 to January 1983 contain no 
complaints, findings or references to psychiatric disability.  
A service discharge examination report is not of record. 

A letter from the Department of the Army dated in May 2002 
reflects that the appellant was ordered to active duty as a 
member of his reserve component for a period of 365 days.  On 
a report of medical history dated in May 2002, the Veteran 
stated that he had frequent trouble sleeping but denied 
nervous trouble of any sort including anxiety or panic 
attacks.  

The appellant was deployed to Uzbekistan in support of 
Operation Enduring Freedom.  Clinical records from that 
period indicate no psychiatric complaints or findings.  The 
Veteran was awarded the Bronze Star in November 2002 for his 
admirable performance in a combat zone.  A letter from the 
Department of the Army dated in December 2002 notes that the 
Veteran was released from active duty with the effective date 
of release on January 3, 2003.  On a Report of Medical 
History dated in February 2003, he stated that he sometimes 
took Ambien for sleeping problems but once again denied 
nervous trouble of any sort.  His psychiatric status was 
evaluated as normal.

The Veteran filed a claim for service connection for PTSD in 
October 2006.  Subsequently received was a copy of his 
application for a Federal security clearance showing that 
from December 2003 to September 2004, he worked for Federal 
contractor Kellogg Brown and Root as an "MWR Supervisor " 
in Afghanistan.  

A statement dated in November 2006 was received from the 
Veteran's wife in which she related that he had toured 
countries such as Uzbekistan and Afghanistan while in the 
military.  She stated that since his return from the missions 
abroad, she had noticed significant changes in his behavior 
that included major loss of sleep, anger, low self esteem and 
loss of motivation and lack of interest in his work.  

An undated statement was received from M.M.F., who related 
that he [or she] was stationed in Uzbekistan with the Veteran 
and that they worked closely together from June to December 
2002.  

VA outpatient clinical records dating from November 2006 
through April 2007 reflect that the Veteran stated that he 
was reporting for the initial visit upon his return from 
Afghanistan in the Army Reserves where he was involved in 
logistics.  He said that he was exposed to lots of blasts.  
Upon ensuing neuropsychological evaluations in January 2007, 
the Veteran related that he had been having nightmares that 
were getting worse and were tied to his experience in 
"OEF".  He stated that he was actively involved in the Vet 
center and was working on managing symptoms of PTSD, 
including angry outbursts, intrusive thoughts and survivor's 
guilt.  He expressed some suicidal feeling.  It was reported 
that his ultimate goal was to return to the conflict in Iraq 
as a contractor and that he had taken his current civilian 
job as truck driver because he could easily leave it.  The 
Veteran said that he was forced to abandon this plan when he 
was diagnosed with prostate cancer and needed health 
insurance to pay for his treatment.  

The appellant also provided history to the effect that he had 
been involved in more than 100 fights in the military, had 
never been knocked out but often 'knocked silly'.  Regarding 
his blast exposure, he was reported to have stated that he 
was never close to any of the blasts.  The appellant said 
that he had had increased memory problems lately and had 
difficulty sleeping.  On mental status evaluation, it was 
noted that he became tense when talking about his military 
service and current adjustment to civilian life.  Mood was 
depressed.  It was reported that the Veteran missed the Army 
and the reserves and would have liked to re-enlist.  The 
examiner related that he reported PTSD symptoms but said he 
had been coping with it on his own.  Following examination, 
it was found that there appeared to be a significant level of 
depression possibly secondary to a recent diagnosis of 
cancer, adjustment issues related to his military career and 
ongoing PTSD symptoms.  It was reported that the Veteran 
suffered from chronic PTSD and also had a personality 
disorder.  It was recommended that he seek PTSD counselling. 

In April 2007, the Veteran reported that he saw casualties 
from combat for the first time in 2003/2004 and lots of 
soldiers injured by mines.  He related that the magnitude of 
the casualties was overwhelming to him and that since 
returning home in 2004, he had been "down" much of that 
time with increased anger, and poor frustration tolerance.  
He said that he was bothered by funerals - he had seen stacks 
of caskets in Afghanistan - and was drinking heavily.  
Following evaluation, Axis I diagnoses of PTSD, depression, 
NOS, were rendered.

Counselling records from the Vet Center dated in 2007 were 
received.  The Presenting Psycho-Social Focus noted that the 
Veteran served in support operations in Afghanistan from May 
2002 to December 2002.  It was reported that he presented 
with intrusive thoughts of his experiences in Afghanistan 
that included picking up wounded soldiers, and visiting 
combat sites for human remains.  He reported sleep 
disturbances that created agitation and depression that 
impacted relationships with family and the community.  The 
assessment was that the Veteran appeared to have exacerbated 
PTSD symptoms that included intrusive thoughts and flashbacks 
of his experiences while serving in Afghanistan.  

An undated letter from a licensed social worker at the Vet 
Center noted that the appellant had had PTSD symptoms since 
January 2007, and that a review of his treatment history 
showed ongoing problems with PTSD such as sleep disturbance, 
isolation, intrusive thought patterns and depressive mood 
swings.  Attached to the clinical report was a chronology 
dating from January 2007 of the Veteran's visits to the Vet 
Center in which he reported that in was a Sergeant in the 
Army in Afghanistan between June and December 2002.  He 
reported having flashbacks of wooden coffins in staging areas 
in Afghanistan and said that he went on convoys and 
experienced numerous firefights.  It was reported that he 
discussed war atrocities such as picking up human parts/bones 
while serving in Afghanistan.  In March 2007 after visiting 
his son who had been shot in California, the Veteran related 
that it felt like he was back in Afghanistan because of all 
the gunshot casualties in the California emergency room.  He 
stated that the event involving his son had triggered 
memories of his experiences in Afghanistan.  Chronic PTSD was 
diagnosed.  

On personal hearing in September 2009, the Veteran testified 
that enroute to Uzbekistan, the plane made an emergency 
landing in Afghanistan.  He said that he got off the plane 
and while waiting, a mine exploded in an open field nearby.  
The Veteran stated that he thought he was under attack.  He 
said that when he got back on the plane, three wounded 
soldiers were brought on who cried and moaned.  He related 
that one had a missing leg and that another had a missing 
arm, and that a little girl was brought aboard who was 
bandaged and had a missing eye; all of whom had been struck 
by the landmine.  He said that he saw blood, that was the 
first shock or stress he experienced and that he was scared.  
The Veteran testified that the first thing he saw upon 
arriving in Uzbekistan was a stack of coffins that "creeped 
me out" as he thought they might be intended for him and 
that this was scary.  The Veteran related that he travelled 
from Uzbekistan to Afghanistan, and that while there, was 
always scared that he would be killed by a bomb.  He related 
that he always felt insecure in Afghanistan.  The appellant 
stated that when he went into hospitals, he witnessed "blood 
and drama" that was shocking.  He said that landmines were 
always going off around them and that they came under 
frequent attack.  He testified that he had nightmares about 
someone attacking him.

An RO memorandum dated in June 2007 is of record in which a 
formal finding had been made that the information required to 
verify the stressful events the Veteran had described was 
insufficient to research the case for a U. S. Army record.  

Legal Analysis

The Veteran asserts that he now has PTSD as the result of 
traumatic stressors from service in Uzbekistan or Afghanistan 
which service connection for PTSD is warranted.  PTSD has 
been diagnosed.  Thus, the issue before the Board is whether 
his claimed in-service stressors involved combat or are 
otherwise supported by credible supporting evidence, and 
whether there is a link, established by medical evidence, 
between the current symptoms and the claimed in-service 
stressor.  

After a careful review of the record, the Board finds that 
the Veteran's claimed stressors are not verified or credible.  
For this reason, the evidence weighs against a grant of 
service connection for PTSD.

In Moreau v. Brown, 9 Vet. App. 389, 394- 95 (1996), the 
Veterans Court set forth the analytical framework for 
establishing the presence of a recognizable stressor which is 
the essential prerequisite to support a diagnosis of PTSD, 
that is; (1) whether the evidence demonstrates that stressful 
events occurred and (2) whether the stressful events are 
sufficient to support a diagnosis of PTSD.  

The diagnosis of PTSD must be rendered in accordance with 38 
C.F.R. § 4.125(a) (2009) which incorporates the provisions of 
the fourth edition of the Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV).  A Veteran's statements alone 
are not sufficient to establish the occurrence of an in-
service stressor.  Corroborating evidence is needed to 
support the claim of service connection for PTSD. See 38 
C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

Initially, the Board observes that the Veteran's personnel 
records do not show that he received any citations or awards 
for participation in combat with the enemy.  The Board 
acknowledges that by his receipt of the Bronze Star, he 
served in a combat zone.  The Veteran has reported stressors 
that include seeing a stack of coffins in Uzbekistan and 
while in Afghanistan, coming under attack, landmines going 
off all the time, picking up human remains, observing numbers 
of injured soldiers with limbs missing, seeing lots of blood 
and feeling of fear all the time.  He reports multiple 
stressful incidents in service, but VA has been unable to 
verify the claimed stressors based on the accounts presented.  
The Board does find, however, that there is no confirming 
evidence that the Veteran served in Afghanistan during active 
duty.  The record indicates that he entered active service in 
June 2002 and spent six months in Uzbekistan before be was 
deactivated.  There is absolutely no documentation in the 
record that he performed duty in Afghanistan as part of the 
United States military forces.  Rather, the evidence 
demonstrates that a year after deactivation, in December 
2003, he was hired by a military contractor, Kellogg Brown 
and Root operating in Afghanistan, and spent nine months 
there.  The Board observes that the Veteran's presentations 
to treating VA providers heavily rely on reported traumatic 
stressors from time spent in Afghanistan.  He stated in April 
2007 that the first time he had seen casualties was between 
2003 and 2004.  The Board points out that he was released 
from active duty in December 2002.  In view of such, the 
Veteran is not deemed to be a credible historian regarding 
his military experiences in Afghanistan.  The Board finds 
that while the appellant may have PTSD from being in 
Afghanistan, it did not develop while under the auspices of 
the United States military, but from his time spent working 
for a military contractor.

The evidence clearly indicates that the Veteran had overseas 
service in 2002 only in Uzbekistan that is corroborated by 
his affiant, M.M.F.  Essentially the only reported stressor 
he mentions in that country is seeing a stack of coffins 
which he states made him fearful that one might be for him.  
The Board points out that even in this regard, there is a 
conflicting account in the record.  When evaluated by VA in 
April 2007, he reported that he had seen stacks of coffins in 
Afghanistan.  A Vet Center social worker referred to his 
flashbacks of wooden caskets in a staging area in 
Afghanistan.  The Board thus finds the Veteran's testimony of 
seeing caskets in Uzbekistan is not credible given the fact 
that he provided a markedly different version of events when 
seen for treatment by VA providers.  Regardless, the event is 
not supported by credible supporting evidence.  Moreover, 
when seen by VA providers, no traumatic event or stressor in 
Uzbekistan was recorded.  As well, the appellant is 
inconsistent in other aspects of his accounts.  To some he 
reports combat service.  To the Veterans Law Judge he 
testified that he had an emergency land in Afghanistan, 
describing the blood, moaning and groaning of limbless 
servicemembers and an Afghan girl who had lost one eye, who 
were inexplicably put on the same plane with him as he 
departed for Uzbekistan.  However, in April 2007, the Veteran 
related he saw casualties from combat for the first time only 
in 2003/2004; a time frame when he worked for the United 
States military contractor.  The Board finds that his 
recounting of events is wildly dissimilar and reflects a 
pattern of an inconsistent historian.  

Corroborating evidence is needed to support the claim of 
service connection for PTSD and lay testimony alone may 
establish the occurrence of the claimed in-service stressor. 
See 38 C.F.R. § 3.304(f).  However, the Veteran's substantial 
stressor irregularities, and clear documentation that he 
served in Uzbekistan and worked in Afghanistan for a military 
contractor make him an unreliable historian.  His assertions 
that he came under enemy fire and was in constant danger from 
landmines do not establish credible participation in combat 
in the military.  Service personnel records do not show that 
he received any citations or awards for participation in 
combat with the enemy. See 38 C.F.R. § 3.304(f).  His 
assertions of engaging in combat while in service are not 
credible since he was not in Afghanistan while in service.  
As such, the Board finds that he did not engage in combat 
with the enemy.  Therefore, the provisions of 38 U.S.C.A. 
§ 1154(b) are not applicable.

The Board observes that the record contains diagnoses of PTSD 
which are based on unsubstantiated accounts of stressors 
during his service.  The diagnoses of PTSD predicated on 
reported traumatic events in Afghanistan while serving in the 
U. S. military are not probative because they are based on an 
inaccurate factual premise. See Reonal v. Brown, 5 Vet. App. 
458, 461 (1993).  As such, those opinions are not reliable or 
persuasive.  The stressful events the Veteran reports as an 
observer and participant in Uzbekistan and Afghanistan while 
serving in the military are not corroborated to any extent, 
and, moreover, are not deemed to be credible.  The Board has 
considered the lay statements of the Veteran and his wife in 
support of the claim.  However, the Board is not required to 
accept a Veteran's or his affiants' uncorroborated accounts 
of his active duty experiences. See Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991). 

The Board points out that although the Veteran has a 
diagnosis of PTSD, a medical opinion diagnosing PTSD does not 
suffice to prove the occurrence of the claimed in-service 
stressor. Cohen v. Brown, 10 Vet. App. 128, 142 (1997); 
Moreau v. Brown, 9 Vet. App. 389, 395- 396 (1996).  While it 
is well established that it is the province of trained health 
care providers to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation 
(Jones v. Brown, 7 Vet. App. 134, 137 (1994)), it is the 
Board's responsibility to assess the credibility and weight 
to be given the evidence.  It is not bound to accept the 
veteran's uncorroborated account of his experiences. See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)). See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches.  The 
credibility and weight to be attached to medical opinions are 
within the province of the Board).  The question of whether a 
specific event reported by a veteran as a stressor is a 
question of fact for the Board to decide. See Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  

In summary, the Board concludes that the record does not 
contain evidence that tends to establish the criteria for a 
grant of service connection for PTSD.  There is no credible 
supporting evidence proving the stressors he reports.  The 
Board thus finds that there are no sufficiently proven in-
service stressful experiences to support the diagnosis of 
PTSD which has been given.  Absent credible supporting 
evidence corroborating the claimed stressors, the regulatory 
criteria for a grant of service connection for PTSD have not 
been met, and service connection for such must be denied.  

The Board would also point out that on VA outpatient 
neuropsychological evaluation in January 2007, it was 
determined that the Veteran had a significant level of 
depression possibly secondary to a recent diagnosis of 
cancer, and also had a personality disorder.  In the former 
regard, the Board finds that depression secondary to a 
diagnosis of cancer is inextricably intertwined with the 
issue of entitlement to service connection for prostate 
cancer. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(holding that where a decision on one issue would have a 
"significant impact" upon another, and that could render any 
appellate review meaningless and a waste of judicial 
resources, the two claims are inextricably intertwined).  
Thus, the Board finds that the issue of service connection 
for an acquired psychiatric disorder, claimed as depression, 
should be held in abeyance, pending additional development 
and readjudication of his claim of service connection 
prostate cancer.  As such, it will be addressed in the remand 
that follows.  

The preponderance of the evidence is against the claim of 
entitlement to service connection for PTSD, and it is denied. 
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).  

2.  Personality Disorder

Among the diagnoses entered in this case is that of a 
personality disorder.  Service connection for a personality 
disorder is not warranted as this is not a disease within the 
meaning of the applicable law providing compensation 
benefits. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 4.9.  
See, Winn v. Brown, 8 Vet.App. 510 (1996).  It cannot be 
service connected as a matter of law. See Sabonis v. Brown, 6 
Vet. App. 426 (1994). 


3.  Service connection for partial lumbarization of the S1 
vertebral body and spina bifida occulta at S1

The Veteran asserts that he now has a low back disorder which 
had its onset in service for which service connection should 
be granted.  At this time, the Board will only address the 
findings of lumbarization and spina bifida occulta shown on 
X-ray in January 2001.  As noted previously, the issue of 
entitlement to service connection for a low back disorder 
other than partial lumbarization and spina bifida occulta is 
being remanded for further development.  

Post service, in January 2001, the appellant was seen in a 
military outpatient facility with complaints of low back pain 
in the mid back which he said he had had for months.  X-rays 
of the lumbar spine disclosed partial lumbarization of the S1 
vertebral body and occult spina bifida at S1, but was 
otherwise normal.  

Lumbarization and occult spina bifida of the first sacral 
vertebra are congenital and developmental defects. See 
Scalmato v. West, 17 Vet.App. 249.  Congenital or 
developmental defects are not diseases or injuries within the 
meaning of applicable legislation subject to service 
connection. See 38 C.F.R. § 3.303(c).  VA regulations 
specifically prohibit service connection for congential 
and/or development defect unless it is subject to a 
superimposed disease or injury which creates additional 
disability. See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) 
(service connection may not be granted for defects of 
congenital, developmental or familial origin, unless the 
defect was subject to a superimposed disease or injury).  The 
evidence in this instance does not confirm that the appellant 
sustained additional injury to the congenital or development 
defects.  When observed on X-ray in January 2001, the spine 
was reported to be normal otherwise.  They cannot be service 
connected as a matter of law, absent evidence of aggravation 
by superimposed disease or injury, which the record does not 
demonstrate. See Sabonis v. Brown, 6 Vet. App. 426 (1994); 
see also, Monroe v. Brown, 4 Vet. App. 513, 514-515 (1993); 
Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 
67-90 (July 18, 1990); VAOPGCPREC 82-90 (July 18, 1990); and 
VAOPGCPREC 11-1999 (Sept. 2, 1999).


ORDER

Service connection for PTSD is denied.

Service connection for a personality disorder is denied.

Service connection for partial lumbarization and spina bifida 
occulta at S1 is denied.


REMAND

Following review of the record, the Board is of the opinion 
that the Veteran should be afforded VA back and prostate 
examinations for reasons stated below  The Court of Appeals 
for Veterans Claims (Court) held in McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006) that under the Veterans Claims 
Assistance Act of 2000 (VCAA), VA is obligated to provide an 
examination where the record contains competent evidence that 
the claimant has a current disability, the record indicates 
that a disability or signs or symptoms of disability might be 
associated with active service, and the record does not 
contain sufficient information to make a decision on a claim. 
38 U.S.C.A. § 5103A.  The threshold for getting an 
examination under the VCAA is low. See McLendon, supra.  

The record reflects that in March 2002, the Veteran's PSA was 
abnormally high and follow-up with his private physician was 
recommended.  In June 2002, while on active duty, it was 
recorded that there had been no recurrence of prostatitis and 
that it had resolved.  It was noted at that time that the 
prostate was approximately 45 grams and slightly tender.  The 
Veteran was also reported to have an elevated PSA at that 
time.  He was seen for complaints of a burning sensation in 
the prostate with frequent urination in December 2002 and 
benign prostatic hypertrophy was diagnosed.  

Private clinical records dating from August 2005 indicate 
that the Veteran was afforded a biopsy after a PSA value of 
50.  Adenocarcinoma of the prostate was diagnosed for which 
he underwent total cryoablation of the prostate with 
cystourethroscopy and percutaneous placement of a suprapubic 
catheter.  

VA outpatient clinical records dating from November 2006 
through April 2007 indicate that the Veteran was concerned 
that he had developed prostate cancer from occupational 
exposure.  A lay statement dated in October 2006 was received 
from M.M.F. stating that while they served in Uzbekistan, the 
Veteran had an urgent need to urinate up to several times an 
hour.  It was reported that he stated this was his prostate 
causing fullness of the bladder.  Counselling records from 
the Vet Center dated in 2007 noted that he believed that 
prostate cancer was service connected due to exposure to 
stored chemicals while serving in Afghanistan.

The Veteran submitted an e-mail response dated in January 
2009 from a fellow servicemember who was knowledgeable about 
conditions at the K2 Uzbekistan Base Camp where they had been 
stationed.  Among other things, the appellant was told that 
it was believed that the base had been a Soviet chemical 
training facility although soil testing did not reveal any 
persistent chemical warfare agents.  It was also reported 
that some yellowcake uranium had been found while digging but 
that the area was filled back in and cordoned off, and that 
no housing was put on that site. 

The Veteran testified in September 2009 that while in 
Uzbekistan, he was exposed to yellowcake uranium on numerous 
occasions as it was being dug from the ground.  He also 
stated that he used to lift weights in a building where 
chemical weapons had been stored.  He said that he believed 
prostate cancer had developed as a result of such exposure.  

The evidence shows that the Veteran's prostate was 
symptomatic during active duty between 2002 and 2003 with an 
elevated PSA.  A prostate examination is indicated with an 
opinion as to the clinical significant of prostate symptoms 
and the elevated PSA during active duty.  The appellant also 
alleges that he has prostate cancer as the result of chemical 
exposure and/or as a radiogenic disease.  Therefore, the 
agency of original jurisdiction should take all the 
appropriate steps to develop and adjudicate the issue of 
entitlement to service connection for prostate cancer to 
include as due to ionizing radiation.  

The Veteran also asserts that he has back problems from 
lifting a lot of heavy cables in service some of which 
weighed up to 300 pounds.  He has also stated that he also 
fell off a "weaver pump" on one occasion, hurt his back and 
has had continuing symptoms since that time.  Service 
clinical records from his first period of service indicate 
that he was seen for muscle strain after lifting weights in 
January 1976.  Low back pain with range of motion was 
recorded in April 1980.  A contused lumbar muscle was 
recorded in July 1981.  

The Veteran complained of low back pain in 2001 and X-rays of 
the lumbar spine disclosed partial lumbarization of the S1 
vertebral body and occult spina bifida at S1.  These are 
congenital defects and are not service connected as found 
previously.  However, an assessment of lumbago/sacroiliitis 
was also noted at that time.  In October 2001, the appellant 
complained of low back discomfort with "shock-like" pain on 
certain motions aggravated by situps and crunches.  Lumbar 
strain/lumbago was assessed.  Musculoskeletal low back pain 
was recorded in February 2002.  -Following a period of active 
duty between May 2002 and January 2003, the Veteran stated in 
February 2003 that he believed that back pain was due to 
lifting, loading and unloading equipment at Fort Bliss and 
training for the army.  

With these factors in mind, further review of the record, and 
in consideration of VA's duty to assist the Veteran, the 
Board finds that a remand for medical examinations and 
opinions is necessary in order to render a fully informed 
appellate decision. See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran must be given the 
required VCAA notice pertaining to the 
issues of entitlement to service 
connection for prostate cancer due to 
ionizing radiation.

2.  The Veteran should be contacted and 
asked to provide the names of the 
chemicals he was exposed to and the 
dates and duration of each episode of 
exposure.

3.  The proper procedural steps must be 
undertaken to develop and adjudicate 
the issue of entitlement to service 
connection for prostate cancer due to 
ionizing radiation.

4.  Schedule the Veteran for VA low 
back and prostate examinations.  
The claims folder and must be made 
available to and be reviewed by the 
examiners.

After reviewing the claims folder 
and examining the Veteran, the 
examiners should provide opinions 
as to whether it is at least as 
likely as not (a 50 percent or 
better probability) that a current 
low back disability and prostate 
cancer, to include as due to 
chemical exposure, are attributable 
to service.

The examiners should provide a full 
rationale for the opinions and 
reference the specific facts relied 
upon in reaching his or her 
conclusions.  The significance of 
the appellant's elevated PSA during 
service between May 2002 and 
January 2003 should particularly be 
elaborated upon.

5.  If service connection for 
prostate cancer is granted, the RO 
should address the issue of 
entitlement to service connection 
for depression, to include as 
secondary to the diagnosis of 
prostate cancer, as appropriate.  

6.  If a benefit sought on appeal 
is not granted, the agency of 
original jurisdiction should issue 
a supplemental statement of the 
case before returning the case to 
the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See 38 U.S.C.A. §§  5109B, 7112 (West Supp. 2002).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


